Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 20, 2015

                                          No. 04-15-00303-CV

                            IN RE Alma L. TREVINO and Chmijoca, Inc.

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

        On May 15, 2015, relators filed a petition for writ of mandamus. The court has
considered relators’ petition and is of the opinion that relators have not established they are
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on May 20, 2015.


                                                           _________________________________
                                                           Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2015.



                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court




1
 This proceeding arises out of Cause No. 2006CI13937, styled Alma Leticia Trevino and Chmijoca, Inc. v. Joe A.
Gamez, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel Jr.
presiding.